NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

ANTHONY PETERSON,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D17-4607
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 18, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Frank Quesada,
Judge.



PER CURIAM.

              Affirmed. See Lindquist v. State, 155 So. 3d 1193 (Fla. 2d DCA 2014);

Durant v. State, 177 So. 3d 995 (Fla. 5th DCA 2015) (en banc); Walden v. State, 112
So. 3d 578 (Fla. 4th DCA 2013).



SILBERMAN, VILLANTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.